DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive.
With respect to independent claims, applicant argues cited reference fails to teach limitations receive an instruction from a user to a device, ...an instruction processor that generates a control command to the device, and the instruction processor generates the control command using the instruction and the notification information when the information processing device receives the instruction after the output is provided. The examiner respectfully disagrees.
Oshio et al teaches receive an instruction from a user to a device [21] (Para. 0037), ...an instruction processor that generates a control command to the device [21], and the instruction processor generates the control command using the instruction and the notification information when the information processing device receives the instruction after the output is provided (Figures 1-3 and 6-8; Para. 0037-39).  Wherein, the reference teaches the push notification include a title display unit that displays title of one AV content indicated by the recommended content information, and a plurality of soft buttons including view, record and close. When it is determined that the “viewing” button has been operated, the control unit 10 transmits a power-on signal for tuning on the power of the television 21. The control unit 10 transmits a content selection signal (a signal for-displaying the AV content on the television) for selecting one AV content indicated by the recommended content information to the AV device 21 by the wireless communication unit. The power-on signal and the content selection signal transmitted in steps 38 and 34 are transmitted simultaneously within a predetermined time period (Figures 6-8; Para. 0037-39). Thus, the reference meets claimed limitations. 
With respect to claims 4 and 7, applicant has failed to seasonably challenge the Examiner's assertions of well-known subject matter in the previous Office action(s) pursuant to the requirements set forth under MPEP §2144.03.  A "seasonable challenge" is an explicit demand for evidence set forth by Applicant in the next response.  Accordingly, the claim limitations the Examiner considered as "well known" in the first Office action are now established as admitted prior art of record for the course of the prosecution.  See In re Chevenard, 139 F.2d 71, 60 USPQ 239 (CCPA 1943).	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 8-10 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshio et al (JP 2017/60061).
Regarding claims 1, 13 and 14, Oshio et al teaches an information processing system (Figure 1), comprising: 
a server device [3] that outputs notification information when a predetermined condition is satisfied (i.e. at a prescribe time content corresponding to user preferences is transmitted to a mobile device) (Figure 3; Para. 0022-23, 0033-35); and 
an information processing device [1] that communicates with the server device [3] (Figure 1), wherein the information processing device [1] is configured to: 
obtain the notification information output from the server device [3] (Para. 0035); 
provide an output that is determined based on the obtained notification information (Figure 8; Para. 0037); and 
receive an instruction from a user to a device [21] (Para. 0037), 
the server device [3] or the information processing device [1] includes: 
an instruction processor that generates a control command to the device [21], and the instruction processor generates the control command using the instruction and the notification information when the information processing device receives the instruction after the output is provided (Figures 1-3; Para. 0037-38).  
Claim 5 is rejected wherein the notification information includes at least one of information about content to be output by the information processing device, an outline of the instruction received by the information processing device, or complementary information that complements the instruction, and the instruction processor generates the control command based on the instruction and the complementary information (Figure 8; Para. 0035-37).  
Claim 6 is rejected wherein the information about the content to be output includes storage information indicating a location where at least one of sound, an image, or a video is stored, and the information processing device obtains and outputs the at least one of the sound, the image, and the video stored in the location indicated by the storage information (i.e. a location of the AV content) (Para. 0045-46).  
Regarding claim 8, Oshio et al teaches the information processing device includes: the instruction processor; and the information processing device is configured to output the control command to the device (Figures 1-2, 8; Para. 0035-37).  
Regarding claim 9, Oshio et al teaches Preliminary Amendmentthe information processing device further configured to complement the received instruction, the server device further includes a complement processor that performs complement of the instruction using the notification information when requested by the information processing device, the information processing device is configured to obtain a result of the complement by the complement processor, and the instruction processor generates the control command based on the result (Para. 0035-37).  
Regarding claim 10, Oshio et al teaches the server device includes: the instruction processor; and a complement processor that performs complement of the instruction received by the receiver, using the notification information; the server device is configured to output the control command to the device, and the instruction processor generates the control command based on a result of the complement by the complement processor (Figures 1 and 3; Para. 0035-37).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshio et al, in view of Sato et al (JP 2016/57770).
Regarding claim 2, Oshio et al teaches limitations discussed with respect to claim 1. The reference is unclear with respect to the information processing device is configured to determine whether the user is present around the information processing device, wherein the information processing device provides the output, when the user is determined to be present.  
In similar field of endeavor, Sato et al teaches the information processing device is configured to determine whether the user is present around the information processing device, wherein the information processing device provides the output, when the user is determined to be present (Figure 7; Para. 0049, 0065-69). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the common knowledge purpose of effectively alerting user based on their location.  
Regarding claim 3, Oshio and Sato, the combination teaches the information processing device determines that the user is present around the information processing device in a predetermined period after receiving the instruction from the user (Oshio: Para. 0065-69).  
Regarding claim 4, Oshio and Sato, the combination is unclear with respect to the information processing device outputs a search signal for searching for a communication terminal carried by the user, and determines that the user is present around the information processing device after receiving a response signal to the search signal. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically providing the information processing device outputs a search signal for searching for a communication terminal carried by the user, and determines that the user is present around the information processing device after receiving a response signal to the search signal before the effectively filing date of the claimed invention for the common knowledge purpose of effectively alerting user based on their location.  
Regarding claim 11, Oshio et al teaches limitations discussed with respect to claim 1. The reference teaches a communication terminal portable by the user and communicative with the server device (Figure 1). The reference is unclear with respect to the server device outputs the notification information to the communication terminal, when the determiner determines that the user is absent.  
In similar field of endeavor, Sato et al teaches the server device outputs the notification information to the communication terminal, when the determiner determines that the user is absent (Figure 7; Para. 0049, 0065-69). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the common knowledge purpose of effectively alerting user based on their location.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshio et al.
Regarding claim 7, Oshio et al teaches limitations discussed with respect to claim 1. The reference is unclear with respect to the information processing device obtains a plurality of items of the notification information, the information processing system further comprises a storage that stores the plurality of items of the notification information obtained by the information processing device, and the information processing device provides the output that is determined based on most recent notification information out of the plurality of items of the notification information stored in the storage. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the reference by specifically providing the information processing device obtains a plurality of items of the notification information, the information processing system further comprises a storage that stores the plurality of items of the notification information obtained by the information processing device, and the information processing device provides the output that is determined based on most recent notification information out of the plurality of items of the notification information stored in the storage before the effectively filing date of the claimed invention for the common knowledge purpose of effectively alerting user based on updated information.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423